WINDOM, Presiding Judge, dissenting.
I agree with the majority's holding that Jody Alan Mead's new offense of second-degree domestic violence was supported only by hearsay and that the circuit court erred in revoking Mead's probation on that ground. However, Mead's probation was revoked for an additional ground -- his failure to report as directed. Because Mead has no claim properly before this Court challenging the circuit court's revocation on that ground, I would affirm the circuit court's judgment.
Therefore, I respectfully dissent.